The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2014

                                      No. 04-14-00500-CR

                                      Edward ROMERO,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3128
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Appellant’s notice of appeal was filed with this court on July 17, 2014, and the appellate
record was complete on September 29, 2014. Accordingly, Appellant’s brief was due to be filed
with this court not later than October 29, 2014. On November 3, 2014, we notified Appellant’s
attorney that the brief was late and requested a response within ten days of the notice. To date,
appellant has not filed a brief or a motion for extension of time.
        Accordingly, we ORDER appellant’s attorney to either file the appellant’s brief or a
motion to dismiss this appeal within ten days of the date of this order. If no brief or motion is
filed by that date, we will abate this appeal to the trial court for an abandonment hearing. See
TEX. R. APP. P. 38.8(b)(2). Appellant’s attorney is cautioned that, to protect appellant’s rights,
this court may “initiat[e] contempt proceedings against appellant’s counsel.” Id. R. 38.8(b)(4).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court